      Case 2:20-cv-01267-JAM-DB Document 14 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KOHEN DIALLO E. UHURU,                              No. 2:20-cv-1267 JAM DB P
11                          Plaintiff,
12            v.                                          ORDER
13    B. VELASQUEZ, et al.,
14                          Defendants.
15

16           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims that defendants have violated his right to religious freedom. By

18   order dated January 26, 2021, the district court determined that plaintiff accrued three strikes

19   under 28 U.S.C. § 1915(g) prior to filing this action. (ECF No. 10.) Plaintiff was directed to pay

20   the filing fee in order to proceed with this action. Court records reflect that plaintiff has not paid

21   the filing fee. Therefore, the court will direct plaintiff to either pay the filing fee or voluntarily

22   dismiss this action.

23   ////

24   ////

25   ////

26   ////

27   /////

28   ////
                                                          1
      Case 2:20-cv-01267-JAM-DB Document 14 Filed 03/23/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

 2   plaintiff shall either dismiss this action or pay the $402 filing fee in full. If he fails to pay the

 3   filing fee the court will recommend that this action be dismissed for plaintiff’s failure to comply

 4   with court orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ.

 5   P. 41.

 6   Dated: March 23, 2021
 7

 8

 9

10

11

12

13

14

15

16

17   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/uhur1267.osc.fee

18

19

20
21

22

23

24

25

26
27

28
                                                          2
